Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendments to claims 1, 4-5, and 8, and cancellation of claim 3 filed on 10/17/2022 are acknowledged by the Examiner. 
Applicant’s amendments to the claims overcome any previous claim objections and 112(b) rejections. They are therefore withdrawn. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument: Huschmand does not teach the limitation “wherein the three-dimensional structure comprises at least two loop structures perpendicular with respect to each other,” as recited in amended claim 1. Galloway fails to remedy the deficiencies of Huschmand, as it is non-analogous art and does not teach the limitation. 
Examiner’s response: The office action has been updated in light of the amendments to the claims. Huschmand still remains as prior art as it is the primary reference and discloses other claim limitations. Girard is introduced to teach the amended claim limitations. See office action below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 8 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the examiner has defined “a diameter of 10 mm to about 15 mm” as “a diameter of 10 mm to 15 mm.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 4-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huschmand (DE 10 2004 061 823 and machine translation) in view of Girard (US 2005/0171569).
Regarding claim 1, Huschmand discloses a method of positioning a device (1) in a uterine cavity (see Fig. 8 and paragraph [0021]; intrauterine device (IUD) 1 is positioned in the interior of the uterus in Fig. 8) comprising: 
(a) providing a system including a wire (3) having two free ends maintained in a linear configuration within a hollow sleeve (13) (see Figs. 1a, 1b, 5b, 6-8, and [0024]; memory wire 3 has two free ends, one free end is the end where plastic ball 5 is located and the other end is the end where plastic ball 6 is located as these ends are not confined, maintained in a linear configuration within insertion sleeve 13, see Figs. 1a and 7); 
(b) positioning one end of said hollow sleeve (13) at an opening to the uterine cavity (see Figs. 6-7, [0019]-[0020], and [0028]-[0029]; one end of the insertion sleeve 13 is positioned at an opening to the uterus or uterine cavity as best seen in Fig. 7); and 
(c) advancing said wire (3) out of said hollow sleeve (13) and into the uterine cavity thereby enabling formation of a three dimensional structure from said wire (3) within the uterine cavity (see Figs. 1, 6-8 and [0007]-[0009], [0028]-[0030]; memory wire 3 is pushed out of insertion sleeve 13 via plunger 14 and into the uterus or uterine cavity enabling formation of a three dimensional structure from the memory wire 3 within the uterine cavity, as seen in Fig. 8);
	wherein the three-dimensional structure comprises at least two loop structures (see Fig. 1b and [0009]; memory wire 3 forms a first loop which is the smaller spiral formed at 5 in Fib. 1b and a larger spiral or loop formed at 4 to 6 in Fig. 1b when free of insertion sleeve 13 forming the three-dimensional structure, also see Fig. 8). 
Huschmand does not disclose at least two loop structures perpendicular with respect to each other. 
However, Girard teaches an analogous device (301) in a uterine cavity (104) (see Fig. 32) comprising at least two loop structures perpendicular with respect to each other (see Fig. 32 and [0145]; continuous fiber 301 forms at least two loop structures that are perpendicular with respect to each other, see Annotated Fig. 32 of Girard as the two loop structures are highlighted, one loop is highlighted in a thicker manner, and these two loops are perpendicular with respect to one another as one is horizontally arranged and the other loop is vertically arranged), providing to retain the device within the uterine cavity. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least two loop structures (spiral formed at 5, larger spiral formed at 4 to 6) of Huschmand to form at least two loop structures that are perpendicular with respect to each other as taught by Girard to have provided an improved method of positioning a device into a uterine cavity so that it is better able to be retained within the uterine cavity. 

    PNG
    media_image1.png
    449
    609
    media_image1.png
    Greyscale

Annotated Fig. 32 of Girard. 
Regarding claim 4, Huschmand in view of Girard discloses the method as discussed in claim 1. Huschmand in view of Girard further discloses wherein said at least two loop structures form sequentially as said wire (3 of Huschmand) is advanced out of said hollow sleeve (13 of Huschmand) (see Fig. 10 and [0031] and [0009] of Huschmand; as soon as IUD 1 of Huschmand emerges from insertion sleeve 13 of Huschmand, the tip of the IUD 1 of Huschmand forms a first smaller curve 17 of Huschmand in Fig. 10 of Huschmand, and the second outer curve follows, thus forming sequentially as memory wire 3 of Huschmand is advanced out of insertion sleeve 13 of Huschmand). 
Regarding claim 5, Huschmand in view of Girard discloses the method as discussed in claim 1. Huscmand in view of Girard discloses a first loop structure (the smaller spiral formed at 5 of Huschmand in Fib. 1b of Huscmand) and a second loop structure (the larger spiral or loop formed at 4 to 6 of Huscmand in Fig. 1b of Huschmand). 
Huschmand in view of Girard does not disclose wherein a first loop structure is positioned through, a second loop structure. 
However, Girard teaches an analogous device (301) in a uterine cavity (104) (see Fig. 32) wherein a first loop structure is positioned through, a second loop structure (see Annotated Fig. 32 of Girard; the first loop and second loop are both labeled in the annotated Fig. 32, and the first loop is positioned through a second loop) providing to better retain the device within the uterine cavity. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first loop and second loop in the device of Huschmand in view of Girard such that the first loop structure is positioned through the second loop structure as taught by Girard to have provided an improved method of positioning a device into a uterine cavity so that it is able to be retained better within the uterine cavity. 
Regarding claim 6, Huschmand in view of Girard discloses the method as discussed in claim 1. Huschmand in view of Girard further discloses wherein said three-dimensional structure is linearizable for removable from the uterine cavity by pulling a free end of said two free ends (see [0011] of Huschmand; thread 8 of Huschmand is pulled and directly pulls the end with plastic ball 6 of Huschmand attached, and the IUD 1 of Huschmand which is in a three dimensional structure can be straightened or is linearizable to be removed painlessly for a women from the uterine cavity). 
Regarding claim 7, Huschmand of Girard discloses the method as discussed in claim 1. Huschmand in view of Girard further discloses wherein at least a portion of said wire (3 of Huschmand) is coated with a contraceptive agent (see [0005], [0010], and [0024] of Huschmand; memory wire 3 of Huschmand is coated in copper particles). 
Regarding claim 8, Huschmand in view of Girard discloses the method as discussed in claim 1. 
Although Huschmand in view of Girard does not explicitly disclose wherein said three-dimensional structure has a diameter of 10 mm to about 15 mm, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the three dimensional structure to have a diameter of 10 mm to about 15 mm, as there is nothing in the record which establishes that the claimed dimensions present a novel or unexpected result or solve a problem. 
Regarding claim 9, Huschmand in view of Girard discloses the method as discussed in claim 1. 
Huschmand in view of Girard does not disclose wherein said wire is composed of Nitinol. 
However, Girard teaches an analogous intrauterine device (see Fig. 4) wherein said wire (122) is composed of Nitinol (see [0097]; v-shaped member 122 is composed of nitinol wire), providing to flex when positioned in a cannula for deployment within a uterus (see [0097]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Huschmand to be made of nitinol as taught by Girard to have provided an improved method of positioning a device in a uterine cavity as the device can flex to conform to the uterus when deployed within the uterus (see [0097]). 
Regarding claim 10, Huschmand in view of Girard discloses the method as discussed in claim 7. Huschmand in view of Girard further discloses wherein said contraceptive agent is copper or a contraceptive hormone (see [0005], [0010], and [0024] of Huschmand; the contraceptive agent is copper).
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huschmand in view of Girard further in view of Emmett (US 4,111,196).
Regarding claim 2, Huschmand in view of Girard discloses the method as discussed in claim 1. 
Huschmand in view of Girard does not disclose withdrawing said hollow sleeve. 
However, Emmett teaches an analogous method for positioning a device in a uterine cavity (see Abstract) further comprising withdrawing said hollow sleeve (41) (see Fig. 8B and Figs. 10-15, and Col. 4 lines 47-62; inserter 41 is a hollow sleeve and is withdrawn when the device is wholly in the uterine cavity) providing to place the intrauterine device in the correct position (see Col. 4 lines 58-60). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Huschmand in view of Girard to withdraw said hollow sleeve as taught by Emmett to have provided an improved method of positioning a device in a uterine cavity so that the intrauterine device is positioned correctly (see Col. 4 lines 58-60), and so that the hollow sleeve is not stuck in the uterine cavity. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11 of U.S. Patent No. 10,639,188 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of the application claim 1 are to be found in conflicting patent claim 7. 
The limitations of application claim 5 are found in conflicting patent claim 7. 
The limitations of application claim 6 are found in conflicting patent claim 7.
The limitations of application claim 7 are found in conflicting patent claim 8. 
The limitations of application claim 8 are found in conflicting patent claim 10. 
The limitations of application claim 9 are found in conflicting patent claim 11. 
The limitations of application claim 10 are found in conflicting patent claim 9. 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,639,188 B2 in view of Emmett. 
Regarding claim 2 of the instant application, the limitations are rendered obvious by the limitations of claim 7 by the conflicting patent. 
The conflicting patent is silent on withdrawing said hollow sleeve. 
However, Emmett teaches an analogous method for positioning a device in a uterine cavity (see Abstract) further comprising withdrawing said hollow sleeve (41) (see Fig. 8B and FFigs. 10-15, and Col. 4 lines 47-62; inserter 41 is a hollow sleeve and is withdrawn when the device is wholly in the uterine cavity), providing to place the intrauterine device in the correct position (see Col. 4 lines 58-60). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of the conflicting patent to withdraw said hollow sleeve as taught by Emmett to have provided an improved method of positioning a device in the uterine cavity so that the intrauterine device is correctly positioned (see Col. 4 lines 58-60), and so that the hollow sleeve is not stuck in the uterine cavity. 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,639,188 B2 in view of Huschmand. 
Regarding claim 4 of the instant application, the limitations are rendered obvious by the limitations of claim 7 by the conflicting patent.
The conflicting patent is silent on wherein said at least two loop structures form sequentially as said wire is advanced out of said hollow sleeve. 
However, Huschmand teaches an analogous method for positioning a device (1) in a uterine cavity (see Fig. 8 and paragraph [0021]; intrauterine device (IUD) 1 is positioned in the interior of the uterus in Fig. 8) wherein said at least two loop structures form sequentially as said wire is advanced out of said hollow sleeve (seee Fig. 10 and [0031] and [0009]; as soon as IUD 1 emerges from insertion sleeve 13, the tip of the IUD 1 forms a first smaller curve 17 in Fig. 10, and the second outer curve follows, thus forming sequentially as memory wire 3 is advanced out of insertion sleeve 13), providing to place the intrauterine device in the correct position so that it does not hurt a user. 
Threfore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of the conflicting patent to include wherein said at least loop structures form sequentially as said wire is advanced out of said hollow sleeve as taught by Huschmand to have provided an improved method of positioning a device in a uterine cavity so that the intrauterine device is positioned correctly when it is being placed inside the uterus and does not hurt a user. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        
/MICHELLE J LEE/Primary Examiner, Art Unit 3786